Exhibit 10.2

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
     This Executive Employment Agreement (this “Agreement”) is made as of the
1st day of November, 2012 by and among Elsinore Services, Inc., a Delaware
corporation (the “Company”) and Mr. Dean Schauer a natural person, residing at
3202 Sarah Joan Ct., Oakton, Virginia 22124 (“Mr. Schauer” or the “Executive”).
 
 
     WHEREAS, the Company wishes to employ Mr. Schauer as its Chief Financial
Officer (“CFO”) and Mr. Schauer wishes to accept such employment;
 
 
     WHEREAS, the Company and Executive wish to set forth the terms of
Executive’s employment and certain additional agreements between Executive and
the Company.
 
 
         NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, covenants and terms contained herein, the parties hereto agree
as follows:
 
1.  
Employment Period



The Company will employ Executive, and Executive will serve the Company, under
the terms of this Agreement commencing November 1st, 2012 (the “Commencement
Date”) for a term of twenty-four (24) months unless earlier terminated under
Section 4 hereof. On the second anniversary of the Commencement Date and on each
anniversary date thereafter, the term of this Agreement shall automatically be
extended for an additional period of twelve (12) months; provided, however, that
either party hereto may elect not to so extend this Agreement by giving written
notice to the other party at least sixty (60) days prior to such anniversary
date. The period of time between the Commencement Date and the termination of
Executive’s employment hereunder shall be referred to herein as the “Employment
Period.”

2.  
Duties and Status

 
The Company hereby engages Executive as its CFO on the terms and conditions set
forth in this Agreement. During the Employment Period, Executive shall report
directly to the Chief Executive Officer and shall exercise such authority,
perform on a full time basis such executive functions and discharge such
responsibilities as are reasonably associated with Executive’s position,
commensurate with the authority vested in Executive pursuant to this Agreement
and consistent with the governing documents of the Company. These duties
include, but are not limited to: (i) being responsible for all the financial,
accounting and related aspects of the Company, including the preparation and
filing of the Company's SEC filings; (ii) managing the Company's outside
auditors and the audit process of the Company and companies which the Company or
its affiliates acquires; (iii) assisting the CEO in seeking and closing
acquisitions for the Company to grow the Company's revenues and earnings per
share; (iv) working with the CEO to build the Company's presence on "Wall
Street" and otherwise identifying and closing sources of capital to help build
the Company's business; (v) identifying and recruiting additional personnel to
build the Company; and (vi) handling such other leadership, administrative and
managerial roles as is customary and appropriate for a company's Chief Financial
Officer. Executive shall initially have the right to attend to the business of
Reliant Financial Consulting as its CEO, until a suitable replacement of that
CEO has been engaged, or the engagement of the Executive for Reliant Financial
Consulting, Inc. has been through other means reduced to a minimum, to the
extent that these activities do not adversely affect Executive’s performance of
his duties for the Company.
 
3.  
Compensation and Benefits



a.  
Salary. During the Employment Period, the Company shall pay to Executive, as
compensation for the performance of his duties and obligations under this
Agreement, a base salary commensurate with the development of the Company based
on the following:

i.  
For the period from the Commencement Date of this Agreement through the Closing
with a major institutional investor (the “Closing”), the duties by Executive as
CFO and compensation shall be governed by a separate Engagement Agreement
between the Company and the Executive based on a compensation of $7,500.00 per
month;

 
 
Page 1 of 7

--------------------------------------------------------------------------------

 
 
ii.  
For the period from the Commencement Date of this Agreement through the Closing
with a major institutional investor (the “Closing”), the cash salary
compensation shall be accrued and deferred for later payout or conversion into
equity;

iii.  
For the period from the Closing as defined in paragraph i. above, through the
first anniversary of the agreement, a compensation of twenty thousand dollars
($20,000) per month;

iv.  
The period from the first anniversary through the second anniversary of the
agreement, a compensation of twenty two thousand dollars ($22,000) per month;

v.  
The base salary may be increased, but not decreased, at the discretion of the
Company. After the initial two years of the Employment Period, Executive shall
be entitled to receive a minimum of a 5% per annum increase in this base salary

b.  
Bonuses. During the Employment Period, Executive shall be entitled to a cash
bonus, “the Acquisition Bonus” equal to one half of one percent (0.5%) of the
revenues, with an EBITDA percentage of at least 10%, for the most recent twelve
(12) month period of each acquisition made by the Company during the Employment
Period and for which Executive has been actively instrumental in managing and
performing due diligence and closing the acquisition. An acquisition shall be
deemed “made” if a definitive agreement is executed during the Employment Period
and the transaction closes within six (6) months after the definitive agreement
is executed. Further, in addition to the acquisition bonus, the Company will put
in place an annual performance bonus plan which will provide an additional
annual cash bonus of up to 50% of base salary, subject to achieving performance
metrics mutually agreed to between the Company and Executive.

c.  
Participation in Executive Stock Incentive Plan. The Executive will be eligible
for grants under the Executive Stock Incentive Plan and the terms and conditions
of such grants shall be determined by the Company’s Board of Directors (the
“Board”).

d.  
Other Benefits. During the Employment Period, Executive shall be entitled to
participate in all of the employee benefit plans, programs and arrangements of
the Company in effect during the Employment Period which are generally available
to senior executives of the Company, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans, programs and
arrangements. In addition, during the Employment Period, Executive shall be
entitled to fringe benefits and perquisites comparable to those of other senior
executives of the Company including, but not limited to, twenty (20) days of
vacation pay plus two (2) sick/personal days, to be used in accordance with the
Company’s vacation pay policy for senior executives, reasonable car allowance,
reimbursement of reasonable legal and financial services. It is also anticipated
that, at first opportunity, the Company will put in place employee family health
and medical insurance and other such benefits as are customary in similar
companies.

e.  
Other Professional Benefits. Executive is a licensed Certified Public
Accountant. The Company acknowledges that it would be in the best interest of
the Company for Executive to maintain such license. As other professional
benefits to Executive under this Agreement related to such license, the Company
agrees to either pay directly or reimburse Executive during the term of this
Agreement for each of the following:

i.  
Continuing Professional Education (CPE). Executive is required to maintain CPE
classes. The Company will pay or reimburse the costs of such classes sufficient
for Executive to maintain his license, but such payment shall be limited to the
cost of such classes (i.e. tuition and books) and the direct costs associated
with such classes, such as travel to and from and housing, including hotel and
meals for Executive only.

ii.  
Dues and Licenses. The Company will pay or reimburse Executive for all
professional dues and licenses attributable to Executive 's license, including
but not limited to the following:

1.  
Virginia Society of CPAs;

2.  
American Institute of CPAs; and

3.  
Annual License Fees, Texas State Board of Public Accountancy

f.  
Business Expenses. During the Employment Period, the Company shall promptly
reimburse Executive for all appropriately documented, reasonable business
expenses incurred by Executive in the performance of his duties under this
Agreement, including, but not limited to, telecommunications, including cell
phone, expenses and travel expenses.

 
 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
g.  
Office. During the Employment Period, the Company shall provide a headquarters
office to Executive in the Washington, D.C. metropolitan area and the Company,
to the extent that the Company’s budget allows, secretarial assistance to
Executive suitable to Executive’s position as the Company’s CFO. Should the
Company decide to relocate the headquarters office outside of the Washington,
D.C. metropolitan area, or Executive be requested to relocate to a location
outside the Washington, D.C. metropolitan area, then Executive shall be
reimbursed for reasonable and customary relocation expenses.

 
4.  
Termination of Employment



a.  
Termination for Cause. The Company may terminate Executive’s employment
hereunder for Cause (defined below). For purposes of this Agreement and subject
to Executive’s opportunity to cure as provided in Section 4(c) hereof, the
Company shall have Cause to terminate Executive’s employment hereunder if such
termination shall be the result of:

i.  
a willful or grossly negligent material breach of fiduciary duty or material
breach of the terms of this Agreement or any other agreement between Executive
and the Company (including without limitation any agreements regarding
confidentiality, inventions assignment and non-competition), which, in the case
of a material breach of the terms of this Agreement or any other agreement,
remains uncured for a period of thirty (30) days following receipt of written
notice from the Company specifying the nature of such breach;

ii.  
the commission by Executive of any act of embezzlement, fraud, larceny or theft
on or from the Company;

iii.  
substantial and continuing gross neglect or inattention by Executive of the
duties of his employment or the willful misconduct or gross negligence of
Executive in connection with the performance of such duties which remains
uncured for a period of thirty (30) days following receipt of written notice
from the Company specifying the nature of such breach; and

iv.  
the commission by and indictment of Executive of any crime involving moral
turpitude or a felony.

b.  
Termination for Good Reason. Executive shall have the right at any time to
terminate his employment with the Company upon not less than thirty (30) days
prior written notice of termination for Good Reason (defined below). For
purposes of this Agreement and subject to the Company’s opportunity to cure as
provided in Section 4(c) hereof, Executive shall have Good Reason to terminate
his employment hereunder if such termination shall be the result of:

i.  
The breach by the Company of any material provision of this Agreement; or

ii.  
A requirement by the Company that Executive perform any act or refrain from
performing any act that would be in violation of any applicable law.

c.  
Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall be a
condition precedent to the Company’s right to terminate Executive’s employment
for Cause and Executive’s right to terminate for Good Reason that (i) the party
seeking termination shall first have given the other party written notice
stating with specificity the reason for the termination (“breach”) and (ii) if
such breach is susceptible of cure or remedy, a period of fifteen (15) days from
and after the giving of such notice shall have elapsed without the breaching
party having effectively cured or remedied such breach during such 15-day
period, unless such breach cannot be cured or remedied within fifteen (15) days,
in which case the period for remedy or cure shall be extended for a reasonable
time (not to exceed an additional thirty (30) days) provided the breaching party
has made and continues to make a diligent effort to effect such remedy or cure.

d.  
Voluntary Termination. Executive, at his election, may terminate his employment
upon not less than sixty (60) days prior written notice of termination other
than for Good Reason.

e.  
Termination Upon Death or Permanent and Total Disability. The Employment Period
shall be terminated by the death of Executive. The Employment Period may be
terminated by the Company if Executive shall be rendered incapable of performing
his duties to the Company by reason of any medically determined physical or
mental impairment that can be reasonably expected to result in death or that can
be reasonably be expected to last for a period of either (i) six (6) or more
consecutive months from the first date of Executive’s absence due to the
disability or (ii) nine (9) months during any twelve-month period (a “Permanent
and Total Disability”). If the Employment Period is terminated by reason of a
Permanent and Total Disability of Executive, the Company shall give thirty
(30) days’ advance written notice to that effect to Executive.

 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
f.  
Termination Without Cause. The Company, at its election, may terminate
Executive’s employment otherwise than for Cause, upon not less than sixty
(60) days written notice of termination.

g.  
Termination for Business Failure. Anything contained herein to the contrary
notwithstanding, in the event the Company’s business is discontinued because
continuation is rendered impracticable by substantial financial losses, lack of
funding, legal decisions, administrative rulings, declaration of war,
dissolution, national or local economic depression or crisis or any reasons
beyond the control of the Company, then this Agreement shall terminate as of the
day the Company determines to cease operation with the same force and effect as
if such day of the month were originally set as the termination date hereof. In
the event this Agreement is terminated pursuant to this Section 4(g), Executive
will not be entitled to severance pay.



5.  
Consequences of Termination



a.  
Without Cause, due to a Change of Control or for Good Reason. In the event of a
termination of Executive’s employment during the Employment Period by the
Company other than for Cause pursuant to Section 4(f) or by Executive for Good
Reason pursuant to Section 4(b) (e.g., due to a Change of Control of the
Company, where Change of Control means: (i) the acquisition (other than from the
Company) in one or more transactions by any Person, as defined in this
Section 5(a), of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50% or
more of (A) the then outstanding shares of the securities of the Company, or
(B) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Stock”); (ii) the closing of a sale or other conveyance of all or substantially
all of the assets of the Company; or (iii) the effective time of any merger,
share exchange, consolidation, or other business combination of the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock; provided, however, that a Change of Control shall not
include a public offering of capital stock of the Company. For purposes of this
Section 5(a), a “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than: employee benefit plans sponsored or maintained by the
Company and corporations controlled by the Company, the Company shall pay
Executive (or his estate) and provide him with the following:

i.  
Lump-Sum Payment. A lump-sum cash payment, payable ten (10) days after
Executive’s termination of employment, equal to the sum of the following:

1.  
Salary. The equivalent of nine (9) months (the “Severance Period”) of
Executive’s then-current base salary; plus

2.  
Earned but Unpaid Amounts. Any previously earned but unpaid salary through
Executive’s final date of employment with the Company, and any previously earned
but unpaid bonus amounts prior to the date of Executive’s termination of
employment.

3.  
Equity. All Warrant or Stock Option Shares or other equity incentives vested at
time of termination shall be retained by Executive. All unvested Warrant or
Stock Option Shares or other equity incentives shall immediately vest and be
retained by Executive. Executive shall have the benefit of the full ten year
option period to exercise such Warrant or Stock Option Shares or other equity
incentives.

ii.  
Other Benefits. The Company shall provide continued coverage for the Severance
Period under all health, life, disability and similar employee benefit plans and
programs of the Company on the same basis as Executive was entitled to
participate immediately prior to such termination, provided that Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that Executive’s participation in any such
plan or program is barred, the Company shall use its commercially reasonable
efforts to provide Executive with benefits substantially similar (including all
tax effects) to those which Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred. In the event that Executive is covered under substitute benefit plans of
another employer prior to the expiration of the Severance Period, the Company
will no longer be obligated to continue the coverage provided for in this
Section 5(a)(ii).

 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
b.  
Other Termination of Employment. In the event that Executive’s employment with
the Company is terminated during the Employment Period by the Company for Cause
(as provided for in Section 4(a) hereof) or by Executive other than for Good
Reason (as provided for in Section 4(b) hereof), the Company shall pay or grant
Executive any earned but unpaid salary, bonus, and Warrant or Stock Option
Shares or other equity incentives through Executive’s final date of employment
with the Company, and the Company shall have no further obligations to
Executive.

c.  
Withholding of Taxes. All payments required to be made by the Company to
Executive under this Agreement shall be subject only to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as may
be required by law or regulation.

d.  
No Other Obligations. The benefits payable to Executive under this Agreement are
not in lieu of any benefits payable under any employee benefit plan, program or
arrangement of the Company, except as specifically provided herein, and
Executive will receive such benefits or payments, if any, as he may be entitled
to receive pursuant to the terms of such plans, programs and arrangements.
Except for the obligations of the Company provided by the foregoing and this
Section 5, the Company shall have no further obligations to Executive upon his
termination of employment.

e.  
No Mitigation or Offset. Executive shall have no obligation to mitigate the
damages provided by this Section 5 by seeking substitute employment or otherwise
and there shall be no offset of the payments or benefits set forth in this
Section 5 except as provided in Section 5(a)(ii).



6.  
Governing Law



This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of District of Columbia, without giving
effect to the principles of conflict of laws.


7.  
Indemnity and Insurance



The Company shall indemnify and save harmless Executive for any liability
incurred by reason of any act or omission performed by Executive while acting in
good faith on behalf of the Company and within the scope of the authority of
Executive pursuant to this Agreement and to the fullest extent provided under
the Bylaws, the Certificate of Incorporation and the General Corporation Law of
the State of Delaware, except that Executive must have in good faith believed
that such action was in, or not opposed to, the best interests of the Company,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that such conduct was unlawful. The Company shall provide that
Executive is covered by any Directors and Officers insurance that the Company
provides to other senior executives and/or Board members.  Such insurance will
be put in place at first opportunity.



8.  
Non-Disparagement



At all times during the Employment Period and for a period of five (5) years
thereafter (regardless of how Executive’s employment was terminated), Executive
shall not, directly or indirectly, make (or cause to be made) to any person any
disparaging, derogatory or other negative or false statement about the Company
(including its products, services, policies, practices, operations, employees,
sales representatives, agents, officers, members, managers, partners or
directors), provided, however, that any statements that Executive makes to his
immediate family and in-laws shall be immune from this provision.


9.  
Cooperation with the Company After Termination of Employment



Following termination of Executive’s employment for any reason, Executive shall
fully cooperate with the Company in all matters relating to the winding up of
Executive’s pending work on behalf of the Company including, but not limited to,
any litigation in which the Company is involved, and the orderly transfer of any
such pending work to other employees of the Company as may be designated by the
Company. Following any notice of termination of employment by either the Company
or Executive, the Company shall be entitled to such full time or part time
services of Executive as the Company may reasonably require during all or any
part of the sixty (60)-day period following any notice of termination, provided
that Executive shall be compensated for such services at the same rate as in
effect immediately before the notice of termination.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
10.  
SEC Rule 144 Restrictions



Executive agrees that he will not sell or otherwise transfer or dispose of more
shares of the Company’s common stock during any calendar quarter thereafter
during the Employment Period than permitted under SEC Rule 144.


11.  
Notice

 
          All notices, requests and other communications pursuant to this
Agreement shall be sent by overnight mail to the following addresses:
 
If to Executive:
Dean Schauer
3202 Sarah Joan Ct., Oakton
Virginia 22124
Phone: (703) 795-6634


If to the Company:


Elsinore Services, Inc
Attn: The Chief Executive Officer
4201 Connecticut Avenue, N.W,
Suite 407
Washington, D.C. 20008-1158
Phone: (202) 609-7756


12.  
Waiver of Breach



Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part of either
Executive or of the Company.


13.  
Non-Assignment / Successors



Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale or all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company; and (ii) this Agreement shall inure to the benefit of
and be binding upon the heirs, assigns or designees of Executive to the extent
of any payments due to them hereunder. As used in this Agreement, the term
“Company” shall be deemed to refer to any such successor or assign of the
Company referred to in the preceding sentence.


14.  
Severability



To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted there from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
15.  
Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


16.  
Arbitration



Executive and the Company shall submit to mandatory and exclusive binding
arbitration, any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof where the amount in dispute is greater than or
equal to Fifty Thousand Dollars ($50,000), provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. In the event the amount of any controversy or
claim arising out of, or relating to, this Agreement, or any breach hereof, is
less than Fifty Thousand Dollars ($50,000), the parties hereby agree to submit
such claim to mediation. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association
(“AAA”) in the District of Columbia, before a single neutral arbitrator, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association in effect at that time. The parties may
conduct only essential discovery prior to the hearing, as defined by the AAA
arbitrator. The arbitrator shall issue a written decision which contains the
essential findings and conclusions on which the decision is based. Mediation
shall be governed by, and conducted through, the AAA. Judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.


17.  
Entire Agreement

 
          This Agreement and all schedules and other attachments hereto
constitute the entire agreement by the Company and Executive with respect to the
subject matter hereof and, except as specifically provided herein, supersedes
any and all prior agreements or understandings between Executive and the Company
with respect to the subject matter hereof, whether written or oral. This
Agreement may be amended or modified only by a written instrument executed by
Executive and the Company.
 
 
     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date written above.
 
 
Dean V.
Schauer                                                                ELSINORE
SERVICES, INC.

 
 
/s/ Dean V. Schauer                                                          /s/
Arne Dunhem                    
             By:   Arne Dunhem
             Its:    Chairman & CEO


 
Page 7 of 7

--------------------------------------------------------------------------------

 